DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/389800 filed on 07/30/2021.
Claim 1 has been examined and are pending in this application.
 
Priority
Acknowledgment is made of Applicant priority to U.S. Application No. 16/110365, filed on 08/23/2018, (now Patent 11082839), which claims priority to U.S. Application No. 14/934051, filed on 11/05/2015, (now Patent 10063998), which claims priority to U.S. provisional application No. 62/076,703, filed on 11/07/2014 and to U.S. provisional application No. 62/100,816, filed on 01/07/2015.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/07/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11082839 (application No. 16/110365) in view of Huber et al. (“Huber,” US 2009/0286509) and (“Kim,” US 2009/0154413).

Instant Application 16/110365


Patent No. 11082839


Claim 1:  A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a server, cause the server to:




receive, from a mobile device, an access request to access an enterprise's network that is managed by the server;








inspect a network identifier of the mobile device making the request;
examine a database of network identifiers assigned to mobile devices for members of the enterprise network to determine that the mobile device is used by a member of the enterprise, wherein the network identifier is assigned to the mobile device based on one or more mobile authentication factors for the mobile device;
receive, from the mobile device, a resource request to access a resource through the enterprise's network;
extract, from the resource request, one or more resource request factors; and
authenticate the mobile device when the one or more mobile authentication factors respectively correspond with the one or more resource request factors.



Claim 17: A mobile/method/system virtual network operator (“MVNO”)-hosted mobile authentication platform comprising:
one or more processors; and at least one non-transitory computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to:
receive, from a registered mobile device of the MVNO-hosted mobile authentication platform, an access request to access an enterprise network associated with the MVNO;

determine that the access request is received from a member of the enterprise network;
gather device data and authentication factor data for the registered mobile device;
assign a network address for accessing the enterprise network over a dedicated connection for the enterprise network through the MVNO-hosted mobile authentication platform based on the device data and the authentication factor data to the registered mobile device;
control access of the registered mobile device to the enterprise network over the dedicated connection based on the network address assigned to the registered mobile device;
inspect subsequent requests from the registered mobile device to access one or more resources of the enterprise network including one or more access-restricted enterprise resources of the enterprise network using the dedicated connection;
look up user permissions of a user of the registered mobile device; and
control access of the registered mobile device to access the one or more resources for the subsequent requests based on the user permissions and the network address assigned to the registered mobile device.


Claim 17 of the US patent 11082839 does not explicitly disclose inspect a network identifier of the mobile device making the request.
However, Huber discloses inspect a network identifier of the mobile device making the request (Huber: par. 0040 system 300 can track subscriber station identifier numbers (e.g., MSISDNs, IMSIs), codes or tokens).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Huber with the system/method of Patent 11082839 to include inspect a network identifier of the mobile device making the request. One would have been motivated to management of access to femto cell coverage by a subscriber and subscriber stations (Huber: par. 0002).
Claim 17 of the US Patent 11082839 in view of Huber does not explicitly disclose authenticate the mobile device when the one or more mobile authentication factors respectively correspond with the one or more resource request factors.
However, Kim discloses authenticate the mobile device when the one or more mobile authentication factors respectively correspond with the one or more resource request factors (Kim: fig. 3; par. 0072 in step 307, the admission control apparatus determines whether to admit the resource request. More specifically, by using at least one of the requested resource amount, the resource occupation status of the determined MVNO, the resource amount permitted to the determined MVNO and an available total resource amount, the admission control apparatus determines whether to admit the resource request). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kim with the system/method of Patent 11082839 and Huber to include authenticate the mobile device when the one or more mobile authentication factors respectively correspond with the one or more resource request factors. One would have been motivated to providing an apparatus and method for Admission Control (AC) by considering a plurality of service providers in a broadband wireless communication system (Kim: par. 0009).




Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10063998 (application No. 14/934051) in view of Huber et al. (“Huber,” US 2009/0286509).

Instant Application 16/110365


Patent No. 10063998


Claim 1:  A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a server, cause the server to:












receive, from a mobile device, an access request to access an enterprise's network that is managed by the server;
inspect a network identifier of the mobile device making the request;


examine a database of network identifiers assigned to mobile devices for members of the enterprise network to determine that the mobile device is used by a member of the enterprise, wherein the network identifier is assigned to the mobile device based on one or more mobile authentication factors for the mobile device;







receive, from the mobile device, a resource request to access a resource through the enterprise's network;

extract, from the resource request, one or more resource request factors; and
authenticate the mobile device when the one or more mobile authentication factors respectively correspond with the one or more resource request factors.

Claim 1: A non-transitory computer-readable medium/method/system comprising:
storing instructions that, when executed by one or more computer processors of a server, cause the server to:
receive a request to register one or more mobile devices with a mobile virtual network operator (MVNO)-hosted mobile authentication platform;
store mobile devices data for the one or more registered mobile devices and user profile data by the MVNO-hosted mobile authentication platform;
establish a dedicated connection for routing requests from carrier networks through the MVNO-hosted mobile authentication platform for the one or more registered mobile devices to an enterprise network managed by the server;
receive, from a portion of the MVNO-hosted mobile authentication platform residing on a mobile device, an access request to access the enterprise network through the dedicated connection;
determine if the access request is received from a member of the enterprise network through the one or more registered mobile devices;
gather device data for the mobile device from the mobile devices data for the one or more registered mobile devices using the access request received from the mobile device, the device data for the mobile device including a mobile device network identifier of the mobile device making the request, the MVNO hosted mobile authentication platform configured to maintain a database of network identifiers assigned to mobile devices of registered members of the enterprise network, the mobile device network identifier being unique to the mobile device and the mobile device network identifier is assigned to the mobile device based on one or more mobile authentication factors for the mobile device;
receive, from the mobile device, a resource request to access a resource through the enterprise network;
extract, from the resource request, one or more resource request factors;

authenticate the mobile device when the one or more mobile authentication factors respectively correspond with the one or more resource request factors; and
provide the mobile device access to the enterprise network.


Claim 1 of the US Patent 10063998 does not explicitly disclose inspect a network identifier of the mobile device making the request.
However, Huber discloses inspect a network identifier of the mobile device making the request (Huber: par. 0040 system 300 can track subscriber station identifier numbers (e.g., MSISDNs, IMSIs), codes or tokens).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Huber with the system/method of Patent 11082839 to include inspect a network identifier of the mobile device making the request. One would have been motivated to management of access to femto cell coverage by a subscriber and subscriber stations (Huber: par. 0002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (“Huber,” US 2009/0286509) in view of Kim et al. (“Kim,” US 2009/0154413).  

As per claim 1: Huber discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a server, cause the server to:
receive, from a mobile device, an access request to access an enterprise's network that is managed by the server (Huber: par. 0040 as a subscriber station, e.g., UE 120 A' leaves macro coverage (e.g., cell 105) and enters femto coverage (e.g., area 125), as illustrated in environment 100, UE 120 A attempts to attach to the femto AP 130 through transmission and reception of attachment signaling);
inspect a network identifier of the mobile device making the request (Huber: par. 0040 system 300 can track subscriber station identifier numbers (e.g., MSISDNs, IMSIs), codes or tokens);
examine a database of network identifiers assigned to mobile devices for members of the enterprise network to determine that the mobile device is used by a member of the enterprise (Huber: par. 0058 access list management component 310 can validate white list(s) 362, stored in data storage 360, against current subscriber accounts for femto service and associated subscriber station identifier numbers (e.g., MSISDNs, IMSIs), codes, or tokens, for a service provider), wherein the network identifier is assigned to the mobile device based on one or more mobile authentication factors for the mobile device (Huber: par. 0043 various attributes can be defined for access list(s ); for example, mobile device identifier attribute, which uniquely identifies the mobile device).
Huber does not explicitly disclose receive, from the mobile device, a resource request to access a resource through the enterprise's network; extract, from the resource request, one or more resource request factors; and authenticate the mobile device when the one or more mobile authentication factors respectively correspond with the one or more resource request factors.
However, Kim discloses receive, from the mobile device, a resource request to access a resource through the enterprise's network (Kim: fig. 3; par. 0069 in step 301, an admission control apparatus determines whether a resource of an ASN is requested);
extract, from the resource request, one or more resource request factors (Kim: fig. 3; par. 0070 if the resource is requested, in step 303, the admission control apparatus determines an MVNO which provides a service for a generated resource request; par. 0071 in step 305, the admission control apparatus evaluates a resource occupation status of the MVNO determined in step 303 and a resource amount permitted to the determined MVNO); and 
authenticate the mobile device when the one or more mobile authentication factors respectively correspond with the one or more resource request factors (Kim: fig. 3; par. 0072 in step 307, the admission control apparatus determines whether to admit the resource request. More specifically, by using at least one of the requested resource amount, the resource occupation status of the determined MVNO, the resource amount permitted to the determined MVNO and an available total resource amount, the admission control apparatus determines whether to admit the resource request). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kim with the system/method of Huber to include authenticate the mobile device when the one or more mobile authentication factors respectively correspond with the one or more resource request factors. One would have been motivated to providing an apparatus and method for Admission Control (AC) by considering a plurality of service providers in a broadband wireless communication system (Kim: par. 0009).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439  



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439